Case 4:20-cv-00595-CVE-JFJ Document 1 Filed in USDC ND/OK on 11/20/20 Page 1 of 6

FILED
UNITED STATES DISTRICT COURT yoy 2.9 ag9

NORTHERN DISTRICT OF OKLAHOMA M
ark C, McCartt, Clerk

KeENAN Hmedporns ‘S. DISTRICT COURT

Plaintifits) 20CV-595 CVE- JF J

Q5¢ har vores % te RQ WgiasCase Number:

CDioicowartt Gist, MAT INAS *

?
( Gyre sh PurLre Sc fool S sr lle Aol. TULSA PUBLIC sti LS

 

COMPLAINT - EEOC

Comes now the Plaintiff, RAW AN td, “Wu an and for his/her
TUESR PUBLIC scHo0 0, u cHer AUBLES

_ a op
claim against the Defendant(s),  pgE@oLE 4 Gist, C HIE /YUATIIA SCMAITHEW)) Ww Icice TULSA PUBIC ScHuls

states and alleges as follows:
1. This action is brought and jurisdiction lies pursuant to 42 U.S.C. §2000e-5. Venue is proper in this District.

2. Plaintiff is a(n) BL ACI CY ALE who resides at
(Race) * (Sex)

614 BAsT Wolrwie Biv puts Ole 7y¥)/04

(Complete address)

3. The Defendant Tuts A PUBLIe ScHoels is an employer,
employment agency, or labor organization, as defined in 42 U.S.C. §2000e, and is located at
3027 SouTH NEW HAVEN AVE  Tledsheke Ty IY

(Note: 3a-3f to be used if there is more than one defendant.)

/
3a./The Defendant is an employer,

employment agency, or labor organization, as defined in 42 U.S.C. §2000e, and is located at

 

3b. The Defendant is an employer,

employment agency, or labor organization, as defined in 42 U.S.C. §2000e, and is located at

 

3c. The Defendant is an employer,

employment agency, or labor organization, as defined in 42 U.S.C. §2000e, and is located at

 

3d. The Defendant is an emojgse™
employment agency, or labor organization, as defined in 42 U.S.C. §2000e, and is located at _

Complaint | Lege 2/05)
Case 4:20-cv-00595-CVE-JFJ Document 1 Filed in USDC ND/OK on 11/20/20 Page 2 of 6

 

3e. The Defendant is an employer,

employment agency, or labor organization, as defined in 42 U.S.C. §2000e, and is located at

 

3f. The Defendant is an employer,

employment agency, or labor organization, as defined in 42 U.S.C. §2000e, and is located at

 

4. Onorabout APAW 23 , 2014, defendant(s)
(Month/day) (Year)

(Specify the unlawful employment practices which you are alleging against the defendant(s), such as: refusal to
hire, discharge from employment, harassment in employment, etc.)

SC F zu Plo meas 3 As La 14 - COM PLM - Al) Ie & 20
Ivo c WAI EF cre MAY AS Wie CONCH AN ING 110A 3 he
Hiern By ner POE ih wl aod pncig TH De DISTOATEHEMS woe (oncED REMY UPOE Qua

1 ws 7 W O But peo 22 upo ApPAAL To THi Bored - OULATIM Mawes mg

SEAC EAN T STUPS. {| LERSED AN EUphact CHue) By DEBADAY GIST AL AN KYEaAT AT

because of (state why defendant(s) discriminated against you, i.e. race, color religion, sex or national origin, etc.)

 

Ow Arai. 2} 2074 \ Vi TEA VATION puovich sy PALSR. RRASEY
OF PENEANI2ATTO™~ OF Fac Pelick OEPI/ Sacadkily Peel, Tit olVAST
To AMPLY, woRS THe nig fPouck pFriciét- To Re REPLY pele) RE

5. Plaintiff timely filed a written complaint of discrimination with the Equal Employment Opportunity
Commission (EEOC) and received a right to sue letter, a copy of which is attached. All conditions precedent to the

institution of this lawsuit have been fulfilled.

Wherefore, Plaintiff prays for (state what relief is sought) R&UIRE, BAce PAY; PRIN Prvp

supermini fimnris, AEGAL RAPEASE RENYEMiIn? BhoustT Jo gATh a
PLO tw) punitive otmaAcis,

and such other relief as the Court would allow under Title VII of the Civil Rights Act of 1964.

4, Wasa

Signature

6\C EAsl mMotthy tl BLYD

Address

 

 

 

 

tucsh Of  7Yl04
City State ZIP
41g 637707 ¥9
Telephone
2 CV-06 (12/05)

Complaint
Case 4:20-cv-00595-CVE-JFJ Document 1 Filed in USDC ND/OK on 11/20/20 Page 3 of 6

tt,

EEOC Form 5411703)

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
re eel ts cleanest [] Fera
[x] Eeoc 564-2019-01364
Oklahoma Attorney General's Office, Office of CR Enforcement and EEOC
State or local Agency, df any

Name (indicate Mr, Ms. Mrs.} Home Phone (Incl. Area Code) Cate of Birth

Mr, Keenan Meadors * (918) 425-2138 1953

Street Address Cay, State and ZIP Code

 

P.O. Box 6394, Tulsa, OK 74148

 

Named is the Empioyer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Bafieve
Discriminated Against Me or Others. (i mare than two, list under PARTICULARS below.)

 

 

 

 

Name fo Emptoyocs, Membors Phone No. {include Area Code)
TULSA PUBLIC SCHOOLS 15-100 (918) 746-6800
Street Address . tee Ody, Slate and ZIP Code

3027 S. NEW HAVEN AVENUE TULSA, OK 74114, Tulsa, OK 74114

 

 

 

 

 

Name No Erptoyees, Members “| Prone No (Incixfa Ama Code)
Street Adaress City, Stata and ZIP Code
DISCRIMINATION BASED ON (Check appropniste box(es) ) DATE(S) DISCRIMINATION TOOK PLACE
Eartest Latest
[] RACE CT] COLOR [x] SEX [J RELIGION (J NATIONAL ORIGIN 04-23-2019 06-13-2019
RETALIATION [x] AGE [| CISASILITY [ ] GENETIC (NFORMATION
C] OTHER (Specify) [] CONTINUING ACTION

 

 

THE PARTICULARS ARE (i! add:ttonal paper is needed. attach extra sheet{s))
|. 1 was retaliated against in my position of Police Officer for a complaint | made in about
February 2017 against my Supervisor at that time Chief of Police Robert Swain and Deputy
Chief Matthias Wicks. My complaint was about possible sexual relationships with femaie
Dispatchers my Supervisors had resulting in a single female Dispatcher doing the work alone.
| believe that | was retaliated against by Debra Gist, Superintendent because | rejected her
embrace when | did not embrace her back.

On about April 23, 2019 | was served notice that all Police Officers and Security Officers were
to be terminated and need to reapply for re-employment as part of a reorganization. |
reapplied as expected, | was the only Police Officer not rehired. My employment ended on
about June 13, 2019. Other younger male and female co-workers were rehired. Other

 

 

 

 

employees hired are not CLEET certified. ns x
1 went this charge fited wilh both tha EEOC and the State or focal Agancy. if any. 1 | NOTARY - When necessary for State end Local Agenky Requidiaeats
will advise the agencies | change my address or phone number and | will ao Se
cooperate fully with them In the procassing of my charge in accordance with their =
procedures. | swear of affirm that | have read the above chafga and HigFi is true to
I declare under penalty of perjury that the above is true and correct. tha best of my knowledge, information and batial,. zSe.
SIGNATURE OF COMPLAINANT Ss hae

= mE
>e

Loong oo darts. Q ”
cutsonnes AND awol! TO BEFORE te THIS Gate an
exs OP ) 202d (month, day. yean ot OF 3%0 a

Bate Charging Party Signature

 

 

 

 
Case 4:20-cv-00595-CVE-JFJ Document 1 Filed in USDC ND/OK on 11/20/20 Page 4 of 6

Enclosure with EEOC
Form 161 (1176)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
if you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUITRIGHTS — ~ the Genetic Information Nondiscrimination Act (GINA), or the Age

Discrimination in Employment Act (ADEA):

in order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period Is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

——---_—_Your_lawsuit may be filed-in U.S. District. Court-ora State-court-of competent jurisdiction (Usuatly,the-approprate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint” that contains a short
statement of the facts of your case which shows that you are entitled to rellef. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your compiaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make tegal strategy decisions for you.

PRIVATE SuIT RIGHTS - Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file sult may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file sult

before 7/1/10 — not 12/1/10 — in order to recover unpaid wages due for July 2008. This time fimit for filing an EPA
suit is separate from the 90-day filing period under Title Vi, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be fited within 80 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

if you cannot afford cr have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

 

 

ATTORNEY REFERRAL AND EEOC ASSISTANCE - All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on yaur Notice). While EEOC destroys charge files after a certain time, ai] charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next $0 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 4:20-cv-00595-CVE-JFJ Document 1 Filed in USDC ND/OK on 11/20/20 Page 5 of 6

 

 

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
DISMISSAL AND NOTICE OF RIGHTS
To: Keenan Meadors From: Oklahoma City Area Office
P.O. Box 6384 215 Dean A. McGee Avenue
Tulsa, OK 74148 Sulte 624

Oklahoma City, OK 73102

 

{_] On behaf of person(s) aggrieved whose identity Is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representativa Telephone No.
Marilyn S. Koshiway,
§64-2019-01364 Investigator (405) 231-4359

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your altegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its Investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not cartify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or focal fair employment practices agency that investigated this charge.

OHO #OUUUO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Titie Vl, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 80 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file sult may not be collectible.

On behalf of the Gammission

ADRIAN MCDANIEL Seeaee. 8-27-2020
Enclosures(s) For: Holly . Waldron Cole, (Date Maliod)
Area Office Director

“= —_ Debra Gist Lauren Lambright
Superintendent SMOLEN & ROYTMAN, PLLC
TULSA PUBLIC SCHOOLS 701 South Cincinnati Avenue
3027 S. NEW HAVEN AVENUE TULSA, OK 74114 Tulsa, OK 74119
Tulsa, OK 74114
Case 4:20-cv-00595-CVE-JFJ Document 1 Filed in USDC ND/OK on 11/20/20 Page 6 of 6

EEOC Form 5 (11709)

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
Tis form is affected by the Privacy Act of 1974. See enctosed Prvacy Act C] FEPA
Statement and other information before completing this form.
[x] eeoc 564-2019-01364
Oklahoma Attorney General's Office, Office of CR Enforcement and EEOC
Stete or local Agency, if eny

 

 

 

ll. The reason for denial of re-hire by Carlos Lopez, Director of Talent Strategy stating “I can
tell you that the decision making process included review of your past job evaluations,
job skills and qualifications to perform the work of the new role”.

lll. 1 believe that I have been discriminated against due to Retaliation, Sex, Male in violation
of Title VI of the Civil Rights Act of 1964, as amended and due to my Age, 65 yrs. in violation
of the Age Discrimination in Employment Act of 1967, as amended.

 

 

 

 

 

 

 

 

ms
Ss >
a
ma Ba.
rm watt,
ww Po
—_ colt!
Ome
ee
= Wt
So ome
en 3
a> ot
mm i
oo
wm

I want this change fled with beth the EEOC and the State cr focal Agency. if any. | NOTARY - When necessary for Stata and Local Agonty Requirements

vell advise the agencies if | change my address er phone number snd | will

cooperate fully wilh them In the processing af my charge In accordance with their

procedures. | swear or affien that { have read the above charge and that it is true to

t dectare under penalty of perjury that the above Is true and correct. the best of my knowledge, information and betief.

SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
O12 07. 2023 )Ce2ngn He fhora (month, oy. YEE 9 2b

Date Charging Party Signature

 

 

 
